DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12-15, 18-20, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hippenmeyer et al. (U.S. Patent Application Publication 2008/0123084).
Regarding claims 1, 2, 12-15, 18-20, Hippenmeyer et al. disclose (Figs.) a method and a device for optically surveilling at least one area (between 20 and 30), the device comprising a sender unit (20) and a receiver unit (30), wherein the sender unit has at least one illumination source (21), wherein the illumination source is designed to generate at least one light beam (25) having a beam profile, wherein each light beam is designated for propagating to the receiver unit, thereby traversing at least one area for surveillance; wherein the receiver unit comprises: at least one transfer device (32), wherein the transfer device has at least one focal length in response to the at least one incident light beam propagating from the illumination source to at least two optical sensors (45, 46, 47, 48, 49), wherein the transfer device has an optical axis, wherein the transfer device  constitutes a coordinate system, wherein a longitudinal coordinate l is a coordinate along the optical axis and wherein d is a spatial offset from the optical axis; the at least two optical sensors, wherein each of the at least two optical sensors has at least one light sensitive area, wherein each optical sensor is designed to generate at least one sensor signal in response to an illumination of its respective light-sensitive area by the light beam, wherein two of the optical sensors are arranged in a manner that the light-sensitive areas of the two optical sensors differ in at least one of: their longitudinal coordinate, their spatial offset (different offset), or their surface areas (different surface areas); and at least one evaluation device (not shown; inherent since calculations and processing is carried out), wherein the evaluation device is configured for generating an output by monitoring at least one change of, firstly, the beam profile of the at least one light beam upon traversing the at least one area of surveillance by evaluating the sensor signals and, further, of at least one component of a location (alignment) of the sender unit, wherein the component is determined with respect to the coordinate system of the transfer device, by evaluating a combined signal ([0017]) from the sensor signals.  Hippenmeyer et al. also disclose ([0017]) initiating at least one action or instruction (for alignment) or warning ([0002]) as claimed.  Hippenmeyer et al. also disclose ([0023]) a reflective target and reflecting light and a highest signal ([0009]) as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hippenmeyer et al.
Regarding claim 3, Hippenmeyer et al. disclose the claimed invention as set forth above.  Hippenmeyer et al. do not disclose providing a log of the time of an event.  However, storing a log of interruptions in light barrier systems are well known.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a log in the apparatus of Hippenmeyer et al. to keep a record of intrusions as known and predictable.
Regarding claim 4, Hippenmeyer et al. disclose the claimed invention as set forth above.  Hippenmeyer et al. do not disclose the type of warning.  However, audio or visual warnings are well known in light barrier systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such warnings in the apparatus of Hippenmeyer et al. to conventionally and effectively issue as warning as known and predictable.
Regarding claim 5, Hippenmeyer et al. disclose the claimed invention as set forth above.  Hippenmeyer et al. do not disclose the instruction initiates a shutdown.  However, shutting down a device based on intrusions are well known in light barrier systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a shutdown in the apparatus of Hippenmeyer et al. to reduce injuries as known and predictable.
Regarding claims 6, 7, Hippenmeyer et al. disclose the claimed invention as set forth above.  Hippenmeyer et al. do not disclose modulating the illumination source with a modulation pattern.  However, modulating a light source with the claimed modulation patterns are well known in light barrier systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide modulation of the illumination source with the patterns in the apparatus of Hippenmeyer et al. to reduce noise from ambient sources as known and predictable.
Regarding claims 8-10, Hippenmeyer et al. disclose the claimed invention as set forth above.  Hippenmeyer et al. do not disclose modulating a second source with a different modulation pattern.  However, modulating different sources with different modulation patterns are well known in light barrier systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide different modulation to a second illumination source in the apparatus of Hippenmeyer et al. to distinguish the difference sources or to reduce interference between sources as known and predictable.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hippenmeyer et al. in view of Wuestefeld (U.S. Patent Application Publication 2008/0173831).
Regarding claim 11, Hippenmeyer et al. disclose the claimed invention as set forth above.  Hippenmeyer et al. do not disclose a connection between the sender unit and the receiver unit.  Wuestefeld teaches (Fig. 1 and [0026]) such a connection.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a connection in the apparatus of Hippenmeyer et al. in view of Wuestefeld to more easily control or synchronize the system as taught, known and predictable.
Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hippenmeyer et al. in view of Meyer et al. (U.S. Patent Application Publication 2008/0284594).
Regarding claims 16, 17, Hippenmeyer et al. disclose the claimed invention as set forth above.  Hippenmeyer et al. do not disclose a reference beam profile and a reference component as claimed.  Meyer et al. teach ([0024], [0026]) storing reference beam profiles and component (reference positions indicative of a reference beam) and teaching.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such stored reference values in the apparatus of Hippenmeyer et al. in view of Meyer et al. to more easily recognize an abnormal condition as taught, known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878